Case 4:20-cv-05640-YGR Document 201-1 Filed 12/17/20 Page 1 of 4




            EXHIBIT A
        Case 4:20-cv-05640-YGR Document 201-1 Filed 12/17/20 Page 2 of 4


From:               Srinivasan, Jay P.
To:                 John Karin
Cc:                 *** GDC EpicLitTeam; Epic Mobile Apps; Byrd, Rachele; DeJong, Brittany; robl@hbsslaw.com;
                    benh@hbsslaw.com; bens@hbsslaw.com; Ted Wojcik
Subject:            RE: Apple App Cases -- Apple Depositions, Epic"s Data Requests, Texts and Instant Messges
Date:               Wednesday, December 16, 2020 2:07:29 PM



All,

So there is no confusion about what Apple offered on today’s meet and confer to resolve the
dispute on number of depositions, Apple’s offer is that Plaintiffs may take up to 13 depositions
of Apple witnesses. This number is exclusive of Eddy Cue and Craig Federighi. If the Court
orders either or both of these depositions at the hearing scheduled for January 21, Apple
agrees that those would be in addition to the 13. This offer is contingent on Plaintiffs’
agreement that Apple can take the deposition of 13 Epic witnesses, and possibly 1-2 more
depending on if Epic is successful with respect to Messrs. Cue and/or Federighi. Apple, of
course, does not need a similar concession from either set of class plaintiffs.

We suggest a follow-up call this afternoon/evening so we can avoid wasting time and energy
on motion practice on this.

Best,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Tuesday, December 15, 2020 8:21 PM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>; Epic Mobile Apps <epic-
mobileapps@cravath.com>; Byrd, Rachele <Byrd@whafh.com>; DeJong, Brittany
<dejong@whafh.com>; robl@hbsslaw.com; benh@hbsslaw.com; bens@hbsslaw.com; Ted Wojcik
<tedw@hbsslaw.com>
Subject: Re: Apple App Cases -- Apple Depositions, Epic's Data Requests, Texts and Instant Messges

[External Email]
Thank you, Jay. I will circulate a dial-in for noon tomorrow on Apple depositions and texts/IMs.
 Please do let us know about the data requests as soon as you are able.


John I. Karin
          Case 4:20-cv-05640-YGR Document 201-1 Filed 12/17/20 Page 3 of 4


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

    On Dec 15, 2020, at 11:03 PM, Srinivasan, Jay P. <JSrinivasan@gibsondunn.com> wrote:

﻿
John,

How about noon PT? We will be ready to talk deposition limits and IMs/texts. We will get
back to you on the data requests. We want to make sure whatever time we propose will be
productive.

Thanks,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: John Karin <jkarin@cravath.com>
Sent: Tuesday, December 15, 2020 6:28 PM
To: *** GDC EpicLitTeam <AppleAppStoreDiscovery@gibsondunn.com>
Cc: Epic Mobile Apps <epic-mobileapps@cravath.com>; Byrd, Rachele <Byrd@whafh.com>; DeJong,
Brittany <dejong@whafh.com>; robl@hbsslaw.com; benh@hbsslaw.com; bens@hbsslaw.com; Ted
Wojcik <tedw@hbsslaw.com>
Subject: Apple App Cases -- Apple Depositions, Epic's Data Requests, Texts and Instant Messges

[External Email]
Counsel,

Please advise if you are available to meet and confer tomorrow during the period from 10:30 a.m. to 1:00
p.m. PT. Epic will be prepared to discuss depositions of Apple witnesses, Epic's data requests, and
production of texts and instant messages. Epic believes that the parties must discuss at least depositions
of Apple witnesses tomorrow per the Court's order. If Apple is not prepared to discuss Epic's data
requests or production of texts and instant messages, please provide times for later this week.

Thank you.



John I. Karin
Cravath, Swaine & Moore LLP
825 Eighth Avenue
       Case 4:20-cv-05640-YGR Document 201-1 Filed 12/17/20 Page 4 of 4



New York, NY 10019-7475
(212) 474-1122 (direct)
(212) 474-3700 (fax)

This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.
